Citation Nr: 1748199	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-20 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an earlier effective date prior to February 23, 2011, for the award of service connection for bilateral hearing loss.

2. Entitlement to an earlier effective date prior to February 23, 2011, for the award of service connection for tinnitus.

3. Entitlement to service connection for bilateral knee disabilities.

4. Entitlement to service connection for a stroke, including as due to exposure to ionizing radiation.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

6. Entitlement to service connection for the cause of the Veteran's death, including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from February 1946 to February 1949. He died in March 2012, and the appellant is his surviving spouse, who was substituted for the Veteran in his appeal. See 38 U.S.C.A. § 5121A.

This case comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in January 2012 and March 2013. A January 2012 rating decision granted the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, effective February 23, 2011, and denied service connection for bilateral knee disabilities, a stroke, PTSD, and depression. 

A March 2013 rating decision, in pertinent part, denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)). 

In February 2014, the appellant testified at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is of record.

In August 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development, including a statement of the case as to the claims for earlier effective dates for service connection for bilateral hearing loss and tinnitus, and for service connection for bilateral knee disabilities, a stroke, PTSD, and depression, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). A statement of the case was issued in February 2016, and the appellant perfected her appeal as to these claims with a February 2016 VA Form 9 (substantive appeal).

The claims for service connection for PTSD and depression have been recharacterized as listed on the first page of this decision. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for a stroke, an acquired psychiatric disorder and the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's original claims of entitlement to service connection for hearing loss and tinnitus were denied in a September 2008 rating decision, which was not appealed. Additional new and material evidence was received within one year of the rating decision.

2. A February 2009 rating decision denied the Veteran's claims for service connection for hearing loss and tinnitus; the decision was not appealed, and new and material evidence was not received within one year of the rating decision.

3. After the February 2009 rating decision, VA did not receive a formal or informal petition to reopen the previously denied claims of entitlement to service connection for hearing loss or tinnitus prior to February 23, 2011.

4. There is no evidence of any pending formal or informal claim for service connection for hearing loss and tinnitus prior to February 23, 2011.

5. Bilateral knee disabilities did not have their clinical onset in service and are not otherwise related to active duty; arthritis was not manifested within the first post-service year.


CONCLUSIONS OF LAW

1. The requirements to establish entitlement to an effective date earlier than February 23, 2011, for the award of service connection for hearing loss have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157 (2014); 38 C.F.R. §§ 3.400 (2016).

2. The requirements to establish entitlement to an effective date earlier than February 23, 2011, for the award of service connection for tinnitus have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157 (2014); 38 C.F.R. §§ 3.400 (2016).

3. Bilateral knee disabilities were not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his or her claim. VA's duty to notify was satisfied by a letter dated in March 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of the claim, which is obtainable, and therefore appellate review may proceed without prejudicing her. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The appellant has submitted written statements, private medical records and hearing testimony in support of her claim. VA has obtained private medical records and assisted the appellant in obtaining evidence.

In August 2008, the National Personnel Records Center indicated that the Veteran's service treatment records are fire-related and there are no available service treatment records or SGO records.

VA has a heightened duty to assist a claimant in developing a claim when the veteran's service treatment records are not available for any reason, including because they were destroyed in the fire at the National Personnel Records Center (NPRC) in the early 1970s. This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule. See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991). The case law does not, however, lower the legal standard for proving  a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.   See Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

As discussed below, there is no competent evidence suggesting that the Veteran's post-service bilateral knee disabilities may be associated with service. The appellant has not provided any information concerning the existence of medical evidence that could support his claim. Moreover, she has not alluded to a disease or injury to the knees in service and has not indicated why she believes the Veteran had bilateral knee disabilities that are etiologically related to service. Accordingly, in the absence of competent evidence of a current disability that may possibly be related to service, a VA medical opinion is not warranted. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.) 

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The appellant was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the appellant was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Neither the appellant nor her representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board further finds that the RO has substantially complied with its August 2015 remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) issue a statement of the case considering the evidence of record, and this was done. Therefore, the Board finds that no further development is necessary in this regard. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the clamant or obtained on a claimant's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Earlier Effective Dates

In the January 2012 rating decision on appeal, the RO granted service connection  for bilateral hearing loss and tinnitus, each retroactively effective from February 23, 2011. The appellant contends that the effective date of these awards should be earlier, but has provided no arguments as to why an earlier effective date is warranted.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400 (b)(2)(i). The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(2), (r).

As pertinent to this case, a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought. 38 U.S.C.A. § 5101 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.151, 3.155.

The Board notes that 38 C.F.R. § 3.155 was amended during the pendency of the appeal. See 79 Fed. Reg. 57660 (Sept. 25, 2014). However, the revision is not pertinent to the instant claim. For purposes of this appeal, a "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p).

In May 2008, the Veteran filed his original claims of service connection for bilateral hearing loss and tinnitus.

In a September 2008 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus. The Veteran was notified of this decision by a letter dated in September 2008. Additional new and material evidence was subsequently submitted in December 2008.

A February 2009 rating decision denied the claims for service connection for hearing loss and tinnitus, and the Veteran was properly notified of this decision by a letter dated in February 2009. The Veteran did not appeal this decision, and new and material evidence was not received within one year of the rating decision. Thus, the February 2009 rating decision became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156(b), 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2016).

On February 23, 2011, VA received an informal claim from the Veteran to reopen a previously denied claim of service connection for hearing loss and tinnitus.

In the January 2012 rating decision on appeal, the RO granted service connection and an 80 percent rating for bilateral hearing loss, and service connection and a 10 percent rating for tinnitus. The appellant then appealed for an earlier effective date for these awards and the instant appeal ensued.

After the February 2009 final rating decision, VA did not receive a formal or informal petition to reopen the previously denied claims of entitlement to service connection for hearing loss or tinnitus prior to February 23, 2011.

Upon review of the record, the Board finds that an earlier effective date is not warranted for the award of service connection for hearing loss and tinnitus, as there is no basis under the general effective date regulations for an effective date earlier than February 23, 2011. As noted above, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110; 38 C.F.R. §  3.400 (q)(2), (r).

Governing law and regulation provide that the proper effective date in this case may be no earlier than the date of receipt of the reopened claim of service connection for hearing loss and tinnitus. Consequently, the earliest possible effective date the appellant may receive is February 23, 2011, the date of receipt of the reopened claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. The appeal is denied.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Bilateral Knee Disabilities

The appellant contends that the Veteran incurred a bilateral knee disability due to service.

As noted above, the Veteran's service treatment records are missing. There is no medical evidence of a knee injury or disability during service or for many decades afterward.

The Veteran's DD Form 214 reflects that he had active duty in the U.S. Army from February 1946 to February 1949, and his primary military occupational specialty (MOS) was military policeman (MP). He did not receive any combat citations. His awards included the Occupation Medal and World War II Victory Medal. He served in the Pacific Theater of Operations from June 11, 1946, and returned to the United States in late August 1948. His U.S. Army separation qualification record shows that he was a heavy weapons crewman for 4 months and then an MP for 32 months.

A May 2011 patient financial statement from J.B. Howard, MD, reflects that the Veteran underwent a total knee arthroplasty (TKA) in December 1996, and another in February 1997. 

Private medical records dated from January to March 2009 from Arbuckle Memorial Hospital reflect that the Veteran was treated for a stroke, and reported a history of bilateral knee surgeries. During the hospitalization, after a musculoskeletal examination, the examining physician indicated that he had some age-appropriate osteoarthritis and osteoporosis and some degenerative disc disease.

There is no medical evidence of knee injuries or disabilities in service (as noted, his service treatment records are unavailable), and post-service medical records are negative for complaints or treatment of these conditions for many decades after service.

The absence of any intervening complaints or findings related to these disabilities for so long after service is a factor weighing against continuity of symptomatology. 38 C.F.R. §  3.303 (b) (2016). See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

The evidence of record weighs against the finding of a nexus. There is no competent and credible evidence linking the Veteran's bilateral knee disabilities, demonstrated in the late 1990s, with his military service. Moreover, the appellant has not contended that the Veteran had continuous bilateral knee symptoms since service, and service connection is not warranted on this basis. See 38 C.F.R. § 3.303(b), Walker, supra.

The Board has also considered the appellant's lay statements linking the Veteran's  bilateral knee disabilities to service. However, the appellant's contentions do not constitute medical evidence in support of her claims. Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's bilateral knee disabilities were related to active duty) fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). As a result, the appellant's assertions cannot constitute competent medical evidence in support of this claim.

The Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's bilateral knee disabilities began years after his active duty, and there is no competent and credible evidence of arthritis manifested to a compensable degree within the first post-service year.

The Board finds that a preponderance of the evidence is against the claims for service connection for bilateral knee disabilities. As such, service connection is not warranted. The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claims. Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

ORDER

An effective date prior to February 23, 2011 for the grant of service connection for hearing loss is denied.

An effective date prior to February 23, 2011 for the grant of service connection for tinnitus is denied.

Service connection for bilateral knee disabilities is denied.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the appellant's claims for service connection for a stroke and an acquired psychiatric disorder, and for the cause of the Veteran's death.

Specifically, the Board finds that additional medical comment is needed, as well as a radiation dose estimate.

Psychiatric Disorder 

With regard to the claim of service connection for an acquired psychiatric disorder, to include PTSD and depression, the Board notes that the Veteran underwent a VA mental disorders examination in March 2011, and the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, and instead diagnosed primary insomnia and major depressive disorder, euthymic phase. The examiner did not provide a medical opinion as to whether the diagnosed psychiatric disorder was related to service. 

The appellant has provided a medical opinion from the Veteran's treating physician, T.L., D.O., who stated that she treated him for the last few years of his life after he suffered life-altering disabilities from a series of cerebral vascular accidents (CVAs) (strokes). See February 2013 letter from Dr. L. In her letter, Dr. L. stated that the Veteran was treated for PTSD that developed as a result of his military experiences. However, in the private treatment records from the Veteran's hospitalization from January to March 2009, Dr. L. stated that after a January 2009 left basal ganglia hemorrhagic stroke with intraventricular extension, the Veteran was left with intact cognitive thinking, problem solving, and insight, which led to profound depression. She also indicated that he had some clinical depression secondary to finding himself wheelchair-bound after working all of his life. She also indicated that he had vascular dementia.

In light of the above, the Board finds that a medical opinion is needed as to whether any diagnosed psychiatric disorder of the Veteran was related to service or a service-connected disability. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Service Connection for a Stroke and the Cause of the Veteran's Death

The Veteran's certificate of death states that he died at home in March 2012, and the immediate cause of death was cardiopulmonary arrest, due to or as a consequence of end-stage coronary artery disease (of 3 years' duration).

Private medical records from Arbuckle Memorial Hospital and Dr. T.L. show that during his lifetime, the Veteran had two ischemic strokes, the first in August 2008, and a hemorrhagic stroke in January 2009. He was also diagnosed with coronary artery disease and hypertension. Dr. L. noted that he was a heavy smoker and had chronic obstructive pulmonary disease (COPD).

The appellant contends that either the Veteran's in-service stressors caused PTSD which caused his fatal coronary artery disease, or alternatively, that his fatal coronary artery disease was caused by radiation exposure during service in Japan. She has also contended that he incurred major depressive disorder in service. See her representative's July 2013 written brief and her February 2015 Board hearing testimony.

In her February 2013 letter, Dr. L. opined that the Veteran's decline and death from CAD was as likely as not a result of his military service, noting that he was based in Japan after the atomic bomb detonation and received daily radiation exposure. She enclosed an article from the BMJ entitled "Radiation exposure and circulatory disease risk: Hiroshima and Nagasaki atomic bomb survivor data, 1950-2003."

The Veteran's service records indicate that he arrived in the Pacific Theater on June 11, 1946, returned to the United States in late August 1948, and was awarded the Occupation Medal.

By a letter dated in January 2013, the appellant's representative stated that the Veteran served in the occupation forces in Japan at the close of World War II, and in his job of military policeman, he provided security for medical teams that went into Hiroshima and Nagasaki. He asserted that the Veteran was an Atomic Veteran and was engaged in a radiation risk activity under 38 C.F.R. § 3.309(d)(3)(ii)(B).

In January 2013, the appellant submitted an affidavit from J.K., who stated that he knew the Veteran for over 30 years, and the Veteran previously told him that during service he was an MP in occupied Japan after the war in 1946 or 1947 and he guarded American medical teams traveling to and from Hiroshima and Nagasaki, Japan. He also took Japanese prisoners out of the stockade to these sites for clean-up details on a daily basis for three or four months. He said the Veteran told him he got sick and they thought he had bronchitis, and he also lost all his body hair and teeth when he returned to the U.S., and when his hair grew back it was white. 

Service connection for a disease claimed to be due to exposure to ionizing radiation in service, can be established in several different ways. First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d). Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease. Cardiovascular disease is not one of the listed conditions in 38 C.F.R. § 3.309(d)(2) or 38 C.F.R. § 3.311(b)(2). However, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). Finally, cardiovascular-renal disease (including hypertension), or brain hemorrhage manifest to a compensable degree within one year of discharge from service may be service connected under 38 C.F.R. § 3.309 (a).

In light of the evidence that the Veteran was present during the occupation of Japan during the period prior to July 1, 1946 (see 38 C.F.R. § 3.311), and the competent medical evidence from Dr. L. that the terminal coronary artery disease is a radiogenic disease, the Board finds that additional development is needed. On remand, the AOJ should obtain a radiation dose assessment from the Defense Threat Reduction Agency (DTRA). 38 C.F.R. § 3.311(a)(2)(i) and (ii). Then, the AOJ should obtain a medical opinion and refer the claims for service connection for a stroke and the cause of the Veteran's death from coronary artery disease to VA's Under Secretary for Benefits.

Accordingly, the case is REMANDED for the following action:

1. Obtain a radiation dose assessment from the Defense Threat Reduction Agency (DTRA) with regard to the Veteran's military service in Japan.

2. Obtain a supplemental VA medical opinion, based on review of the claims file, as to whether it is at least as likely as not that the Veteran's cardiovascular disease (including coronary artery disease and hypertension), and strokes, diagnosed during his lifetime, were related to service, to include exposure to ionizing radiation.

A complete rationale must be provided for any opinion offered.

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).


3. If appropriate, forward the claims of service connection for a stroke and for the cause of the Veteran's death (due to coronary artery disease) to the VA Under Secretary for Benefits for an opinion as to whether it is at least as likely as not that these conditions resulted from exposure to ionizing radiation during service.

4. Obtain a supplemental VA medical opinion as to whether the Veteran had an acquired psychiatric disorder, to include PTSD and depression, that is related to service or a service-connected disability. The examiner must review the claims folder. Following review of the claims file the examiner should respond to the following:

(a) During his lifetime, did the Veteran meet the diagnostic criteria for PTSD? If so, please identify the stressor(s) upon which the diagnosis is based.

(b) If the diagnostic criteria for PTSD are not met, please provide a diagnosis for all psychiatric disorders shown. For any acquired psychiatric disorder diagnosed, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder was related to service or a service-connected disability (currently bilateral hearing loss and tinnitus).

The examiner should provide a rationale for the opinions expressed.

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why this is so.

5. Finally, readjudicate the claims on appeal. If any benefit remains denied, issue the appellant and her representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


